DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and arguments dated November 11, 2021.  Claim 21 is cancelled.  Claims 20, 22, 35, and 39 have been amended.  Claims 20 and 22-39 are pending.  Claims 20, 22-34 are rejected.  Claims 35-39 are allowable.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim20 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a longitudinal axis" twice.  It is unclear if this is the same “a longitudinal axis” or a new one.  For purposes of examination it will be treated as the same longitudinal axis.  
Claim 25 recites the limitation "the acceptable length range".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this will be treated as “the pre-determined acceptable length range” recited in Claim 24.
Claim 26 recites the limitation "a pre-determined acceptable rejection level".  It is unclear if this is the same “a pre-determined acceptable rejection level” recited in Claim 25 or a new one.  For purposes of examination it will be treated as the same pre-determined acceptable rejection level.  
Claims 27 and 29 recite the limitation "the direction of movement".  There is insufficient antecedent basis for this limitation in the claim.  
Claims 22-34 are rejected insomuch as they depend from Claim 20.

Allowable Subject Matter
Claims  are allowable.
Claims 20 and 22-34 would be allowable if rewritten to clarify the 112(b) issues discussed above.  
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art EP-2641483-A1 discloses a format device of a rod making machine.  The device comprises guiding bars and a driving device which sets the rod diameter by moving in a vertical direction shown in Fig. 4b.  This is distinguished from the present application which discloses, “at least one driving element for changing positions of the guiding bars in at least one of the filling material receiving section or the rod stabilizing section in a horizontal direction perpendicular to a longitudinal axis of the garniture channel to adjust a width of the garniture channel.”  The driving elements (44, 45, 48, 49, 50, and 51) shown in Fig. 14 of the instant application drive the guiding bars (31, 32, 39, and 40) in a horizontal direction with respect to the longitudinal axis of the garniture channel.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726